                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

SANDRA K. DRESSLER,

          Plaintiff,

v.                                Case No:     2:18-cv-311-FtM-99UAM

U.S.      DEPARTMENT        OF
EDUCATION, BETSY DEVOS, in
her official capacity as
Secretary    of    the    U.S.
Department    of   Education,
FLORIDA     DEPARTMENT      OF
EDUCATION,             NAVIENT
CORPORATION,        EDUCATION
CREDIT             MANAGEMENT
CORPORATION, PIONEER CREDIT
RECOVERY,    INC.,     EQUIFAX
INC., EQUIFAX INFORMATION
SERVICES, LLC, DOES 1-10,
and NAVIENT SOLUTIONS, LLC,

          Defendants.


                           OPINION AND ORDER

     This matter comes before the Court on Motions to Dismiss filed

by the Florida Department of Education (Doc. #101), Education

Management Corporation (Doc. #102), Navient Corporation, Navient

Solutions,     and   Pioneer   Credit    Recovery,    Inc.   (Doc.   #105),

(hereinafter     “defendants”).         Plaintiff    filed   Responses   in

Opposition (Docs. ##103, 104, 107).          For the reasons set forth

below, the motions are granted in part and denied in part.
                           I.    Background

     On May 4, 2018, pro se plaintiff Sandra K. Dressler filed a

ten-count Complaint (Doc. #1) against defendants for violations of

the Fair Credit Reporting Act, Fair Debt Collection Practice Act,

Telephone Consumer Protection Act, and for breach of contract

stemming from the servicing of her student loans and a tax debt.

The Court dismissed the Complaint as a shotgun pleading with leave

to amend.   (Doc. #61.)   In its Order, the Court explained that the

Complaint was a shotgun pleading in two respects.         First, it

adopted all the preceding paragraphs causing each successive count

to carry all that came before and the last count to be a combination

of the entire Complaint in violation of Federal Rule 8(a).    (Id.,

p. 5.)   Second, each count failed to identify the specific facts

and the particular nature of the violations that each defendant

allegedly committed, generally lumping defendants together under

each count.   (Id., p. 6.)      In compliance with Eleventh Circuit

case law, the Court gave plaintiff the opportunity to remedy such

deficiencies, stating:

     ‘In dismissing a shotgun complaint for noncompliance
     with Rule 8(a), a district court must give the plaintiff
     ‘one chance to remedy such deficiencies.’ Jackson, 2018
     WL 3673002, *6 (quoting Vibe Micro, Inc. v. Shabanets,
     878 F.3d 1291, 1295 (11th Cir. 2018)).       Accordingly,
     plaintiff will be provided an opportunity to amend, but
     if the Amended Complaint is a shotgun pleading, the Court
     has authority to dismiss it on that basis alone. See,
     e.g., Weiland, 792 F.3d at 1320 (explaining that the
     district court retains ‘inherent authority to control
     its docket and ensure the prompt resolution of



                                 - 2 -
     lawsuits,’ including, under proper circumstances, ‘the
     power to dismiss a complaint for failure to comply with
     Rule 8(a)(2)’).

(Id., pp. 6-7) (emphasis in original).              In doing so, the Court

encouraged plaintiff to consult the “Proceeding Without a Lawyer”

resources on filing pro se complaints provided on the Court’s

website.    (Id., p. 7.)

     Plaintiff filed an Amended Complaint (Doc. #65) on September

5, 2018 on the Court’s form titled “Complaint for a Civil Case.”

(Doc. #65).     Plaintiff also filed a “Request for Court to Take

Judicial Notice of the Facts” in which plaintiff expressed concern

that the Court’s form complaint did not provide for individual

counts which might cause her to improperly plead her claims.             (Doc.

#66.)     If the Court agreed, plaintiff requested leave to amend.

At this point, defendants had begun to file motions to dismiss the

Amended    Complaint    and   shortly   thereafter,     plaintiff’s      claim

against    Equifax     for    data   breach   was     transferred   to    the

Multidistrict Litigation (MDL) Panel.         (Doc. #68.)

     On September 21, 2018, the Court granted plaintiff leave to

file a Second Amended Complaint.        (Doc. #73.)     In that Order, the

Court informed plaintiff that she “should address the shotgun

pleading issues previously identified by the Court, but also

include facts indicating what caused her to initiate the disputes.”

(Id., p. 4.)    The Court also stated that the any claims asserted




                                     - 3 -
against Equifax in the Second Amended Complaint would be stayed in

favor of proceeding in the MDL case.                    (Id.)

     Plaintiff filed a Second Amended Complaint (Doc. #75) on

October 4, 2018.          Defendants move to dismiss, in part, because the

Second     Amended        Complaint    remained         a    shotgun      pleading     that

plaintiff has failed to correct despite opportunities to do so.

The Court again dismissed the Second Amended Complaint as a shotgun

pleading       because     each    count    adopted         the    allegations    of    all

preceding paragraphs and each count failed to identify the specific

facts    and    the    particular     nature       of    the      violations   that    each

defendant       allegedly      committed,      generally            lumping    defendants

together       under   each   count.        (Doc.       #84.)       The   Court   allowed

plaintiff one final opportunity to amend, and noted that any claims

asserted       in   the    Third    Amended    Complaint            against    defendants

Equifax, Inc. and Equifax Information Services LLC will be stayed

in favor of proceeding in the MDL.                  The Court informed plaintiff

(in bold type) that if the Third Amended Complaint remained a

shotgun pleading it would be dismissed with prejudice without

further notice and without leave to amend.                        (Id., p. 7.)

     Plaintiff filed a ten-count Third Amended Complaint (Doc.

#88) on January 16, 2019. 1            Defendants again move to dismiss, in

part, because the Third Amended Complaint is a shotgun pleading


     1 Plaintiff filed the exhibits to the Third Amended Complaint
on January 29, 2019. (Doc. #92.)



                                           - 4 -
and otherwise does not comply with the pleading standard of Rule

8.

                                 II.

     As the Court has stated in two prior Opinions (Docs. ##61,

84), shotgun pleadings violate Rule 8, which requires “a short and

plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), by “fail[ing] to one degree

or another ... to give the defendants adequate notice of the claims

against them and the grounds upon which each claim rests.”   Weiland

v. Palm Beach Cnty. Sheriff’s Ofc., 792 F.3d 1313, 1323 (11th Cir.

2015) (defining the four types of shotgun pleadings). 2   Courts in



     2 The four “rough” types or categories of shotgun pleadings
identified by the Eleventh Circuit in Weiland are:
     The most common type — by a long shot — is a complaint
     containing multiple counts where each count adopts the
     allegations of all preceding counts, causing each
     successive count to carry all that came before and the
     last count to be a combination of the entire complaint.
     The next most common type, at least as far as our
     published opinions on the subject reflect, is a
     complaint that does not commit the mortal sin of re-
     alleging all preceding counts but is guilty of the venial
     sin of being replete with conclusory, vague, and
     immaterial facts not obviously connected to any
     particular cause of action. The third type of shotgun
     pleading is one that commits the sin of not separating
     into a different count each cause of action or claim for
     relief.   Fourth, and finally, there is the relatively
     rare sin of asserting multiple claims against multiple
     defendants without specifying which of the defendants
     are responsible for which acts or omissions, or which of
     the defendants the claim is brought against.

Weiland, 792 F.3d at 1322-23.


                                - 5 -
the Eleventh Circuit have little tolerance for shotgun pleadings.

See generally Jackson v. Bank of America, 898 F.3d 1348 (11th Cir.

2018)     (detailing   the     unacceptable     consequences       of   shotgun

pleading).      A   district   court    has   the   “inherent   authority    to

control its docket and ensure the prompt resolution of lawsuits,”

which includes the ability to dismiss a complaint on shotgun

pleading grounds.      Weiland, 792 F.3d at 1320.          In a case where a

defendant files a shotgun pleading, a court “should strike the

[pleading] and instruct counsel to replead the case – if counsel

could in good faith make the representations required by Fed. R.

Civ. P. 11(b).”        Byrne v. Nezhat, 261 F.3d 1075, 1133 n.113

(quoting Cramer v. Florida, 117 F.3d 1258, 1263 (11th Cir. 1997)).

     The Court liberally construes pro se pleadings.                Boxer X v.

Harris, 437 F.3d 1107, 1110 (11th Cir. 2006).                   “However, the

leniency afforded pro se litigants does not give the courts license

to serve as de facto counsel or permit them to rewrite an otherwise

deficient pleading in order to sustain an action.”                 Alhallaq v.

Radha Soami Trading, LLC, 484 F. App’x 293, 296 n.1 (11th Cir.

2012) (citing GJR Inv., Inc. v. Cnty. of Escambia, Fla., 132 F.3d

1359,   1369   (11th   Cir.    1998),   overruled     on   other   grounds   as

recognized in Randall v. Scott, 610 F.3d 701, 709 (11th Cir.

2010)).

     Here, although plaintiff’s Third Amended Complaint no longer

adopts the allegations of all preceding paragraphs in each count,



                                    - 6 -
she continues to generally lump the defendants together under

Counts II-IV, VII-IX and provide generic and general factual

allegations as if they apply to all defendants.             This fails to

place each defendant on notice of what allegations specifically

against them give rise to each cause of action.         Plaintiff was put

on notice that such claims would be dismissed with prejudice.

Therefore, Counts II-IV, VII-IX are dismissed with prejudice.

     Counts V and VI do not suffer from the same defect as they

allege   Fair    Debt   Collection   Practices   Act   (FDCPA)   violations

against defendant Pioneer Credit Recovery, Inc. (Pioneer) only.

However, the only allegations against Pioneer fail to state a claim

under the FDCPA.        In this regard, plaintiff alleges that Pioneer

is a debt collection agency under contract with the Internal

Revenue Service (IRS) and that Pioneer sent plaintiff a “tax

delinquent notice” stating that plaintiff owed a debt to the IRS.

(Doc. #88, ¶¶ 8, 15; Doc. #92-4.)        Plaintiff disputed the tax debt

with Pioneer.     (Id., ¶ 16; Doc. #92-5.)

     A tax obligation is not a debt as that term is defined under

the FDCPA.      The FDCPA’s definitional section, 15 U.S.C. § 1692a,

defines a “debt” as:

     any obligation or alleged obligation of           a consumer to
     pay money arising out of a transaction             in which the
     money, property, insurance, or services           which are the
     subject of the transaction are primarily          for personal,
     family, or household purposes, whether             or not such
     obligation has been reduced to judgment.




                                     - 7 -
15 U.S.C. § 1692a(5).    Accordingly, the FDCPA and FCCPA apply only

to payment obligations of a (1) consumer arising out of a (2)

transaction in which the money, property, insurance, or services

at issue are (3) primarily for personal, family, or household

purposes.    The statute thus makes clear that the mere obligation

to pay does not constitute a “debt” under the FDCPA.          Oppenheim

v. I.C. System, Inc., 627 F.3d 833, 836 (11th Cir. 2010)

       Here, the tax obligation was not a consumer transaction, nor

were the funds used primarily for personal, family, or household

purposes.    Id. (citing Beggs v. Rossi, 145 F.3d 511, 512 (2d Cir.

1998) (holding that personal property taxes were not “debt” because

they did not arise from a transaction)).      Therefore, Counts V and

VI against Pioneer are dismissed with prejudice.

       As the Court previously noted, the claims asserted in the

Third Amended Complaint against the Equifax defendants (Counts I,

X) are stayed in favor of the MDL proceedings and those claims

have    already   been   transferred   the   MDL   panel   (Doc.    #68).

Therefore, the Court will order that the case be closed pending

remand from the panel.

       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

       1.   Defendant    Florida    Department     of   Education     and

Educational Credit Management’s Motions to Dismiss (Docs. ##101,

102) are GRANTED IN PART to the extent that they seek dismissal of



                                   - 8 -
the Second Amended Complaint as a shotgun pleading and Counts II-

IV,    VII-IX   are   dismissed   with   prejudice.       The   Motions    are

otherwise DENIED.

       2.   Defendant   Pioneer   Credit    Recovery,   Inc.’s    Motion    to

Dismiss (Doc. #105) is GRANTED IN PART to the extent it seeks

dismissal of Counts V and VI for failure to state a claim.                 The

Motion is otherwise DENIED.       Counts V and VII are dismissed with

prejudice.

       3.   Finding no just cause for delay, the Clerk shall enter

judgment accordingly in favor of defendants Florida Department of

Education, Education Management Corporation, Navient Solutions

LLC,    Navient   Corporation,    Navient    Solutions,    Pioneer   Credit

Recovery, Does 1-10, U.S. Department of Education, and Betsy Devos.

       4.   Thereafter the Clerk is directed to close the file

pending remand from the Multidistrict Litigation Panel as to Counts

I and X of the Third Amended Complaint.

       DONE and ORDERED at Fort Myers, Florida, this __1st__ day of

April, 2019.




Copies:
Plaintiff
Counsel of Record




                                   - 9 -
